United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2340
                                   ___________

Michael B. Brown,                  *
                                   *
                  Appellant,       * Appeal from the United States
                                   * District Court for the Eastern
      v.                           * District of Missouri.
                                   *
ADM Milling Company; David A.      *     [UNPUBLISHED]
Singer, Jr., Dr.,                  *
                                   *
                  Appellees.       *
                              ___________

                             Submitted: July 3, 2002

                                 Filed: July 9, 2002
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Michael B. Brown appeals the district court's dismissal, without prejudice, of
Brown's civil suit arising from the termination of his employment following a knee
replacement. On careful review of the record, we affirm. See 8th Cir. R. 47A(a).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-